850 F.2d 689Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Wayne HILL, Petitioner-Appellant,v.DIRECTOR, DEPARTMENT OF CORRECTIONS;  Attorney General ofVirginia, Respondents-Appellees.
No. 88-6023.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1988.Decided:  June 28, 1988.

Douglas Wayne Hill, appellant pro se.
Eugene Paul Murphy (Office of the Attorney General of Virginia), for appellees.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Douglas Wayne Hill seeks to appeal the magistrate's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Hill v. Director, C/A No. 87-749-R (E.D.Va. Mar. 22, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.